657 So.2d 1273 (1995)
Brenda L. FARNSWORTH, Appellant,
v.
Harold C. FARNSWORTH, Jr., Appellee.
No. 94-3269.
District Court of Appeal of Florida, First District.
July 19, 1995.
H. Stephen Pennypacker of Pennypacker & Smith, Gainesville, for appellant.
*1274 Dudley P. Hardy of Hardy & Leukel; Darla Jean Christopher of Brown and Christopher, Starke, for appellee.
PER CURIAM.
Appellant, Brenda L. Farnsworth, appeals an order which terminated the alimony obligation of her former husband, Harold C. Farnsworth, and ruled that the former husband's obligation in the marital settlement agreement to furnish college expenses for the parties' daughter was a contractual obligation, enforceable by the daughter as a third-party beneficiary, and not a child support obligation. We conclude that the trial court's order did not constitute an abuse of discretion and, accordingly, we affirm. At oral argument of this cause, counsel agreed that, in its order on the former wife's motion for rehearing, the trial court reserved jurisdiction on the issue of whether the former husband's reduction in income was permanent in nature. Thus, the trial court may revisit the issue of alimony should changed circumstances be demonstrated.
AFFIRMED.
ERVIN, BENTON and VAN NORTWICK, JJ., concur.